February Members and Friends: Production- This certainly has been a challenging winter season with such the severe weather. Despite the cold and snow, our team survived, and kept the plant running. The winter storms also made it difficult getting employees to work and home safely, but we had everyone making great efforts to get to work. Overall during the first quarter of the fiscal year we were able to reach nameplate capacity. Our Plant Manager, Dan Wych, our department managers and our personnel in operations, maintenance, and material handling did an excellent job keeping everything operating, particularly our steam line, all under the very difficult weather conditions.
